DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending and examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 7-9 of U.S. Patent No. 9,844,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 recites all of the details of the current claims 1-5, making the current claims broader in scope than the patented claim 1.  The patented claims 7-9 recite the limitations of the current method claims 6-8, respectively, except a step of positioning the fluid housing within the apparatus.  However, since the apparatus already requires the fluid housing to be within the main body, the step of positioning the fluid housing within the apparatus is inherent (though may not necessarily done at the time of applying the fluid on a subject).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,844,654 in view of Kwochka (US 2007/0293831).  Patented method claim 10 recites all the same limitations as current claim 9 except specifying that the non-human animal is an agrarian subject selected from a cow, chicken, pig, horse, donkey, and goat.  Kwochka discloses an applicator for applying medicament to the skin of a human or a horse ([0002]).  It is thus obvious to one skilled in the art at the time of filing that an applicator that is used to apply medicament to a human can also be used to perform the same functions on a horse (or other farm animals).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8-10 of U.S. Patent No. 10,688,291. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 recites all of the details of the current claims 1-5, making the current claims broader in scope than the patented claim 1.  The patented claims 8-10 recite the limitations of the current method claims 6-8, respectively, except a step of positioning the fluid housing within the apparatus.  However, since the apparatus already requires the fluid housing to be within the main body, the step of positioning the fluid housing within the apparatus is inherent (though may not necessarily done at the time of applying the fluid on a subject).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,688,291 in view of Kwochka (US 2007/0293831).  Patented method claim 11 recites all the same limitations as current claim 9 except specifying that the non-human animal is an agrarian subject selected from a cow, chicken, pig, horse, donkey, and goat.  Kwochka discloses an applicator for applying medicament to the skin of a human or a horse ([0002]).  It is thus obvious to one skilled in the art at the time of filing that an applicator that is used to apply medicament to a human can also be used to perform the same functions on a horse (or other farm animals).
Claim Objections
Claims 1 & 3 are objected to because of the following informalities:  
Claim 1 recites, in the paragraph that starts with “a hollow main body…”, “wherein said interior of said main body mid portion.”  Examiner recommends changing “said interior” to “an interior.”
Claim 3 recites “wherein an insertion of the opener element…”  However, since Claim 2, upon which Claim 3 depends, already recites “an insertion of the opener element,” Examiner recommends changing “an insertion” to “the insertion” in Claim 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alley (US 2004/0162533) in view of Hidle (US 6,505,985).
Re Claim 1, Alley discloses a system comprising:
a) an apparatus (100) for applying a fluid, consisting essentially of
a hollow main body (tubular section 13) having an open main body proximal end, a main body mid portion, and an open main body distal end, wherein an interior of said main body mid portion has therein an opener element (piercing means 17; note the precise location of the boundaries for “distal end,” “mid portion,” and “proximal end” can be arbitrarily defined), and
an applicator component (11), wherein said main body distal end is engaged with said applicator component (implied in the disclosure),
wherein the main body has thereon main body recesses (spaces between locking grips 19 and activation mechanism/tapered threads 21); and
b) a fluid housing (20) having a closed fluid housing proximal end and a fluid housing distal end having a fluid housing operable door (23, [0030]), wherein the fluid housing operable door has therein a bottom portion peeled element and a top portion peeled element (note “top” and “bottom” can be arbitrarily defined; see [0030] “a plastic cap having a door attached via a living hinge on one side and scored to break free on the remaining three sides”), wherein said closed fluid housing has thereon closed fluid housing lips (tapered flanges 27 & bottle locks 25).
Alley does not teach that the main body recesses are on the main body proximal end or that the fluid housing lips are on the fluid housing proximal end.  Hidle teaches a fluid applicator (10) wherein a fluid housing (liquid canister 28) is slidably connected to hollow main body (handle portion housing 12) onto which an applicator component (applicator pad 20) is attached, the fluid housing having a lip at its proximal end (lock ring 36, Fig. 3) to engage with a recess (notch 38) at the proximal end of the hollow main body so as to prevent unintentional movement of the fluid housing relative to the hollow main body (Col. 4 lines 3-8).  It would have been obvious to one skilled in the art at the time of filing to modify Alley with Hidle’s teaching of a longer hollow main body that extends to the proximal end of the fluid housing so as to provide added protection for the fluid housing.  It would then also have been obvious to glean at the relative positioning of the engaging lips/recesses from Hidle since the user can then insert most of the fluid housing into the hollow main body without piercing into the fluid housing (protecting the fluid housing from accidental breakage without letting out the contents inside).
Alley also does not teach that the top portion peeled element is thicker than the bottom portion peeled element.  However, as suggested in the disclosure in [0030], that the cap would have a hinge on one side and be scored on the remaining three sides that break free when the cap is penetrated, Alley contemplates a fluid housing operable door that has relatively weak connection on one side and a much stronger connection on an opposite side (to function as a hinge).  As such, one skilled in the art at the time of filing would be guided to make one peeled element thicker and/or wider (such that it would be stronger and more difficult to break) than the diametrically opposed peeled element, thus resulting in a swinging door when the operable door encounters a penetrating force.
Re Claim 2, Alley also discloses that the fluid housing is capable of being positioned within the interior of the main body such that the fluid housing operable door is positioned in the vicinity of the opener element such that a distal movement of the fluid housing will result in an insertion of the opener element into the fluid housing operable door thereby releasing the contents of the fluid housing into interior of the main body and into the applicator component ([0020]-[0023]).
Re Claim 3, Alley also discloses that the insertion of the opener element into the fluid housing operable door results in a detachment of the bottom portion peeled element and a flexing of the top portion peeled element such that the operable door engages the opener element and remains open (implied, e.g., [0030]).
Re Claim 4, after the modification with Hilde as explained under claim 1, Alley also discloses that the fluid housing lips would be positioned within the main body recesses to thereby prevent unintentional movement of the fluid housing positioned within the main body.
Re Claim 6, after combining with Hidle’s teachings to form the system in claim 1, Alley also teaches a method of applying a fluid to a surface, comprising:
a) providing a system recited in claim 1;
b) positioning the fluid housing within the apparatus (implied since the combination of references shows that the fluid housing is positioned within the hollow main body); and
c) inserting the opener element into the fluid housing operable door resulting in a detachment of the bottom portion peeled element and a flexing of the top portion peeled element such that the operable door engages the opener element and remains open, thereby releasing the contents of the fluid housing (see [0023]):
i) into interior of the main body,
ii) into the applicator component,
iii) through the applicator component, and
iv) onto a surface.
Re Claims 7 & 8, Alley also teaches that the surface is the skin of a living subject who is a human subject (last sentence [0023]) or an agrarian subject.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alley and Hidle as applied to claim 8 above, and further in view of Kwochka (US 2007/0293831).  
Re Claim 9, Alley and Hidle combine to teach the invention of claim 8 but they do not explicitly disclose that the agrarian subject is selected from a cow, chicken, pig, horse, donkey, and goat.  Kwochka discloses an applicator for applying medicament to the skin of a human or a horse ([0002]).  It is obvious to one skilled in the art at the time of filing to modify Alley and Hidle with the teaching of Kwochka because it is already well known that applicators used on a human would also be usable on farm animals such as a horse and doing so would give a wider consumer market for the applicator.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant arguments filed in the parent application 15/834,993 on 1/16/2020 are persuasive.  Specifically, in the combination of Alley and Hilde, the resulting apparatus would necessarily rupture the fluid housing seal if the fluid housing is flush or recessed with respect to the main body, thus leading to inadvertent leakage of the fluid from the apparatus in storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        16 November 2022